Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1-3, 5-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180012069 A1) in view of Nakai (US 20110000708 A1).
Regarding claim 1, Chung (e.g., Figs. 1 and 4-15) discloses a biometric sensor comprising: a photo-detector (e.g., Figs. 1 and 4; optical sensor 12_2 including a plurality of optical detectors PD; [0037]); and an anodic oxide film (e.g., Figs. 1 and 4; pinhole mask 12_1 is formed by anodized aluminum film; [0039]) provided with a through hole vertically extending through the anodic oxide film from an upper surface to (e.g., Figs. 1 and 4; pinhole mask 12_1 is formed by anodized aluminum film and includes a plurality of through holes; [0039]), having a larger width than pores formed in the anodic oxide film during anodic oxidation, and providing an optical path leading to the photo-detector (e.g., Figs. 1 and 4; a through hole in the pinhole mask 12_1 corresponds to an optical path and guides a light to the photo-detector). 
Chung discloses an anodic oxide film provided with a through hole vertically extending through the anodic oxide film from an upper surface to a lower surface (e.g., Figs. 1 and 4; pinhole mask 12_1 is formed by anodized aluminum film and includes a plurality of through holes; [0039]), but does not expressly discloses the anodic oxide film having a larger width than pores formed in the anodic oxide film during anodic oxidation. However, it is well known anodized alumina is a self-organized form of aluminium oxide that has a honeycomb-like structure formed by high density arrays of nanometer holes, therefore, it is obvious that the width d of the through hole of the pinhole mask 12_1 is much larger than the width of the pores formed in anodized aluminum film. The examiner further cites Nakai as a reference. Nakai (e.g., Figs. 9-10) discloses an anodic oxide film provided with a through hole (e.g., Figs. 9-10; through hole 26) vertically extending through the anodic oxide film (e.g., Figs. 9-10; anodic aluminum oxide film) from an upper surface (surface 40A) to a lower surface (surface 40B), having a larger width than pores (e.g., Figs. 9-10; holes 24h) formed in the anodic oxide film during anodic oxidation (e.g., Figs. 9-10; anodic aluminum oxide film). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Nakai to the form the pinhole mask as taught by 

Regarding claim 2, Chung in view of Nakai discloses the biometric sensor according to claim 1, Chung (e.g., Figs. 1 and 4-15) discloses wherein the anodic oxide film contains a light-absorbing material, thereby enabling a light ray to travel toward the photo-detector only through the through hole (e.g., Figs. 1 and 4 and [0039]).

Regarding claim 3, Chung (e.g., Figs. 1 and 4-15) discloses a display device comprising: a display panel (e.g., Figs. 1 and 4; OLED display panel) provided with pixels (e.g., Figs. 1 and 4; pixels 405); and a biometric sensor including a photo-detector (e.g., Figs. 1 and 4; optical sensor 12_2 including a plurality of optical detectors PD [0037]) and a collimator (e.g., Figs. 1 and 4; beam collimator 12_1), wherein the collimator comprises an anodic oxide film provided with a through hole vertically extending through the anodic oxide film from an upper surface to a lower surface (e.g., Figs. 1 and 4; beam collimator 12_1 is formed by anodized aluminum film and includes a plurality of through holes; [0039]), and providing an optical path leading to the photo-detector (e.g., Figs. 1 and 4; a through hole in the beam collimator 12_1 corresponds to an optical path and collimates a light to the photo-detector).

Chung discloses an anodic oxide film provided with a through hole vertically extending through the anodic oxide film from an upper surface to a lower surface (e.g., Figs. 1 and 4; pinhole mask 12_1 is formed by anodized aluminum film and includes a plurality of through holes; [0039]), but does not expressly discloses the anodic oxide film having a larger width than pores formed in the anodic oxide film during anodic oxidation. However, it is well known anodized alumina is a self-organized form of aluminium oxide that has a honeycomb-like structure formed by high density arrays of nanometer holes, therefore, it is obvious that the width d of the through hole of the pinhole mask 12_1 is much larger than the width of the pores formed in anodized aluminum film. The examiner further cites Nakai as a reference. Nakai (e.g., Figs. 9-10) discloses an anodic oxide film provided with a through hole (e.g., Figs. 9-10; through hole 26) vertically extending through the anodic oxide film (e.g., Figs. 9-10; anodic aluminum oxide film) from an upper surface (surface 40A) to a lower surface (surface 40B), having a larger width than pores (e.g., Figs. 9-10; holes 24h) formed in the anodic oxide film during anodic oxidation (e.g., Figs. 9-10; anodic aluminum oxide film). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Nakai to the form the pinhole mask as taught by Chung. The combination/motivation would be to provide a light shielding structure for an optical fingerprint sensor of a display device.

Regarding claim 5, Chung in view of Nakai discloses the biometric sensor according to claim 3, Chung (e.g., Figs. 1 and 4-15) discloses the biometric sensor further comprising a light source (e.g., Figs. 1 and 4; OLED 405) provided on a side surface (e.g., Figs. 1 and 4; top side) of the biometric sensor and configured to emit an emission light ray (e.g., Figs. 1 and 4; [0036] and [0040]).

(e.g., Figs. 1 and 4-15) discloses wherein the light source is a light emitting diode (LED) (e.g., Figs. 1 and 4; OLED 405).

Regarding claim 7, Chung in view of Nakai discloses the biometric sensor according to claim 3, Chung (e.g., Figs. 1, 4-15, and 31) discloses wherein a biometric sampling region within which a light ray can be incident on the bottom of the through hole does not overlap with a biometric reflection region within which a light ray can be incident on the bottom of an adjacent through hole (e.g., Figs. 4 and 31).

Regarding claim 8, Chung in view of Nakai discloses the biometric sensor according to claim 3, Chung (e.g., Figs. 1, 4-15, and 31) discloses wherein the through hole has a rectangular cross-sectional shape (e.g., Figs. 4 and 31).

Regarding claim 10, Chung in view of Nakai discloses the biometric sensor according to claim 5, Chung (e.g., Figs. 1, 4-15, and 31-33) discloses wherein the biometric sensor is a fingerprint recognition sensor.

Regarding claim 11, Chung in view of Nakai discloses the biometric sensor according to claim 3, Chung (e.g., Figs. 1, 4-15, and 31-33) discloses wherein the anodic oxide film is disposed on the photo-detector (e.g., Figs. 1, 4-15, and 31-33).

(e.g., Figs. 1 and 4-15) discloses a display device comprising: a front cover made of a light-transmitting material (e.g., Fig. 1; cover glass); a display panel (e.g., Figs. 1 OLED display panel) disposed under the front cover (e.g., Fig. 1; cover glass) and provided with pixels (e.g., Figs. 1 OLED display panel including pixels); and a biometric sensor disposed under the display panel, wherein the biometric sensor includes a photo-detector (e.g., Figs. 1 and 4; optical sensor 12_2 including a plurality of optical detectors; [0037]) and a collimator (e.g., Figs. 1 and 4; beam collimator 12_1) disposed on the photo-detector and configured to direct a reflection light ray toward the photo-detector (e.g., Figs. 1 and 4; detection of reflected light), wherein the collimator comprises an anodic oxide film provided with a through hole vertically extending through the anodic oxide film from an upper surface to a lower surface (e.g., Figs. 1 and 4; beam collimator 12_1 is formed by anodized aluminum film and includes a plurality of through holes; [0039]), and providing an optical path leading to the photo-detector (e.g., Figs. 1 and 4; a through hole in the beam collimator 12_1 corresponds to an optical path and collimates a light to the photo-detector).

Chung discloses an anodic oxide film provided with a through hole vertically extending through the anodic oxide film from an upper surface to a lower surface (e.g., Figs. 1 and 4; pinhole mask 12_1 is formed by anodized aluminum film and includes a plurality of through holes; [0039]), but does not expressly discloses the anodic oxide film having a larger width than pores formed in the anodic oxide film during anodic oxidation. However, it is well known anodized alumina is a self-organized form of aluminium oxide that has a honeycomb-like structure formed by high density arrays of (e.g., Figs. 9-10) discloses an anodic oxide film provided with a through hole (e.g., Figs. 9-10; through hole 26) vertically extending through the anodic oxide film (e.g., Figs. 9-10; anodic aluminum oxide film) from an upper surface (surface 40A) to a lower surface (surface 40B), having a larger width than pores (e.g., Figs. 9-10; holes 24h) formed in the anodic oxide film during anodic oxidation (e.g., Figs. 9-10; anodic aluminum oxide film). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Nakai to the form the pinhole mask as taught by Chung. The combination/motivation would be to provide a light shielding structure for an optical fingerprint sensor of a display device.

Regarding claim 14, Chung in view of Nakai discloses the display device according to claim 13, Chung (e.g., Figs. 1, 4-15, and 31-33) discloses further comprising a light source (e.g., Figs. 1 and 4; OLED 405) provided on a side surface (e.g., Figs. 1 and 4; top side) of the biometric sensor and configured to emit an emission light ray (e.g., Figs. 1 and 4; [0036] and [0040]).

5.	Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180012069 A1) in view of Nakai (US 20110000708 A1) and further in view of Kim (US 20180089491 A1).
(e.g., Figs. 1 and 4-15) discloses wherein the through hole is positioned under the display panel, but does not disclose wherein the through hole is positioned between the pixels. However, Kim (e.g., Figs. 13-19) discloses a display device similar to that disclosed by Chung, wherein the through hole is positioned between the pixels and under the display panel (e.g., Figs. 13-19). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the display device as taught by Chung in view of Nakai. The combination/motivation would be to provide a display device integrated with an optical fingerprint sensor.

6.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180012069 A1) in view of Nakai (US 20110000708 A1) and further in view of He (US 20180329577 A1).
Regarding claim 9, Chung in view of Nakai discloses the display device according to claim 3, Chung (e.g., Figs. 1 and 4-15) discloses wherein the photo-detectors and the through holes are in a one-to-one correspondence relationship, but does not disclose one-to-multiple correspondence relationship. However, He (e.g., Figs. 2-3) discloses a display device similar to that disclosed by Chung, wherein the photo-detectors and the through holes are in a one-to-one correspondence relationship or a one-to-multiple correspondence relationship (e.g., Figs. 2-3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the display device as taught by Chung in view of Nakai. The 

7.	Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180012069 A1) in view of Nakai (US 20110000708 A1) and further in view of Wang (US 20200356748 A1).
Regarding claim 12, Chung in view of Nakai discloses the display device according to claim 3, but does not disclose wherein the anodic oxide film is disposed under the photo-detector. However, Wang (e.g., Figs. 14, 16, and 18) discloses a display device similar to that disclosed by Chung, wherein a light shielding film (light shielding film 5 or 165) is disposed under the photo-detector (photo-detector 31 or 1631). Since Chung in view of Nakai discloses the anodic oxide film is used as a light shielding film, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chung in view of Nakai to the light shielding layer as taught by Wang, which would result in an arrangement, wherein the anodic oxide film is disposed under the photo-detector. The combination/motivation would be to provide alternative design choices to integrate an optical fingerprint sensor to a display device with different image resolutions.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691